Citation Nr: 1028371	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
right upper extremity.

2.  Entitlement to service connection for peripheral neuropathy, 
left upper extremity.

3.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to November 
1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of the appeal, the claims file has been 
transferred to the jurisdiction of the Newark, New Jersey RO. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board must address which issue or issues are properly before 
it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), 
an appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In essence, 
the following sequence is required: there must be a decision by 
the RO, the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the decision 
to the veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the process by 
stating his argument in a timely-filed substantive appeal.  See 
38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the June 2008 decision, the RO, in part, denied service 
connection for peripheral neuropathy, right and left upper 
extremities.  While the Veteran submitted a statement in August 
2008 expressing disagreement with the decision, it appears that 
no subsequent statement of the case was ever issued with regard 
to these issues.  Under Manlincon v. West, 12 Vet. App. 238, 240 
(1999), the Board must instruct the RO that this issue remains 
pending in appellate status (see 38 C.F.R. § 3.160(c)) and 
requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
19.26.  In this regard, it is noteworthy that these claims are 
not before the Board at this time and will only be before the 
Board if the Veteran files a timely substantive appeal.  The 
Board's actions regarding this issue are taken to fulfill the 
requirements of the Court in Manlincon. 

Regarding the claim for entitlement to a TDIU, the Court has held 
that when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to decide 
those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The claim of entitlement to a TDIU requires 
consideration of the effect on employability of all service-
connected disabilities.  The Board's determination regarding the 
claims for entitlement to service connection for peripheral 
neuropathy, right and left upper extremity could impact the 
Veteran's TDIU claim as claims for service connection are also 
inextricably intertwined with the claim for a TDIU.  See Stanley 
v. Principi, 16 Vet. App. 356, 358 (2002); Moffitt v. Brown, 10 
Vet. App. 214, 222 (1997).

As resolution of the claims for service connection for peripheral 
neuropathy, right and left upper extremity could impact the TDIU 
claim, the issues should be considered together.  Hence, any 
Board action on the TDIU claim would, at this juncture, be 
premature.

Additionally, in TDIU claims, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the Veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).   A review of 
the claims file does not show that such an opinion has been 
obtained with respect to the TDIU claim.  Accordingly, VA 
examination is warranted in order to obtain an opinion concerning 
the Veteran's employability. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disabilities on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  

Appropriate efforts must be made to obtain 
all available VA treatment records.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in this 
regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  Issue a statement of the case to the 
Veteran addressing the matters of 
entitlement to service connection for 
peripheral neuropathy, right and left upper 
extremity and including citation to all 
relevant law and regulation pertinent to 
these claims.  The Veteran must be advised 
of the time limit for filing a substantive 
appeal.  38 C.F.R. § 20.302(b).  Then, only 
if the appeal is timely perfected, these 
issues are to be returned to the Board for 
further appellate consideration, if 
otherwise in order.

3.  The Veteran should be afforded a VA 
examination by a physician with appropriate 
expertise to determine the impact of the 
service-connected disabilities on the 
Veteran's employability.  The claims file 
must be made available for review by the 
examiner should note such review in the 
report.

The examiner should determine whether it is 
at least as likely as not that the 
Veteran's service-connected disabilities 
are sufficiently severe, by themselves, to 
render him unable to secure and follow a 
substantially gainful occupation without 
regard to his nonservice-connected 
disabilities, or his age.

The examiner should provide the rationale 
for all opinions expressed.  

4.  Thereafter, readjudicate the claims to 
include entitlement to a TDIU.  If the 
determinations remain unfavorable to the 
Veteran, issue a supplemental statement of 
the case before returning the case to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



